Citation Nr: 1107798	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for back condition, 
including due to herbicide exposure.

2.  Entitlement to service connection for blisters, including due 
to herbicide or asbestos exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating determination of the Regional 
Office (RO) of the Department of Veterans Affairs in Chicago, IL.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for blisters and a back 
condition. Statements submitted throughout this appeal reflect 
that the Veteran contends the blisters and back problems first 
manifested during his active military service as a result of 
exposure to herbicide, specifically Agent Orange, related to his 
duties as an airplane repairman in Vietnam.  The Veteran states 
that approximately two months after his initial exposure to Agent 
Orange, he began having joint pain in his back and other joints.  
In addition, he claims that he also began having seeping lesions 
and blisters on his hands and feet.  He alleges these conditions 
began in service and have continued to the date of his claim.  
The Veteran also indicated in his initial claim that he had 
asbestos exposure in service.  The disability he indicated as a 
result of asbestos exposure was "skin rupturing."  The Board 
has therefore modified the claim for blisters to include asbestos 
exposure as a theory of entitlement as well.

The Veteran was provided an Agent Orange Registry Examination in 
February 2007.  The examination is not adequate to enable the 
Board to render a decision because it does not include any 
opinion regarding the etiology of either of the Veteran's claimed 
disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service connection claim, even if 
not statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  A remand for new examinations of the 
Veteran's back and skin is therefore necessary.

Additionally, the Board observes that the Veteran's service 
treatment records are not associated with the file.  Generally, 
in a claim for disability compensation, the VA will make efforts 
to obtain a veteran's service treatment records if relevant to 
the claim. 38 C.F.R. § 3.159(c)(3) (2010).  The Board notes that 
the Veteran's service treatment records were determined to be 
unavailable after an exhaustive search.  The VA is not required 
to continue searching if a determination of unavailability of the 
records has been made.  However, following this determination, 
the Veteran was notified of the unavailability of these records 
and through his service representative, he indicated that he was 
discharged at Fort Lewis Washington and his final physical was 
accomplished there.  There is no indication in the record that 
the RO subsequently requested a records search for medical 
records at that location.  Since the Veteran has provided the VA 
with additional information regarding the possible location of 
service treatment records, the Board is of the opinion that 
additional efforts should be made to obtain any records 
associated with his separation physical at Fort Lewis, 
Washington.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Commander, Fort Lewis, 
Washington and any other appropriate 
custodian, the Veteran's service treatment 
records, including records of the Veteran's 
separation physical accomplished at Fort 
Lewis, Washington on or about August 1967.  
Requests should continue until it is 
determined that the records do not exist or 
further attempts to retrieve the records 
would be futile.

2.  After all outstanding records have been 
associated with the claims file, send the 
Veteran's claims file to an appropriate 
clinician for the purpose of obtaining an 
examination of the Veteran's back and an 
opinion regarding the existence of any 
current back disability and the etiology of 
any found disability.  The claims file, 
including a copy of this remand, must be made 
available to the reviewing clinician, and the 
opinion should reflect that the claims file 
was reviewed.  After reviewing the record, 
the VA clinician should opine as to whether 
the Veteran's current back disability, if 
any, is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the Veteran's active 
military service, including exposure to 
herbicides as a result of the Veteran's 
service as an airplane repairman in the 
Republic of Vietnam in 1966 and 1967.  A 
detailed rationale should be provided for all 
opinions, and should reflect consideration of 
both lay and medical evidence.  

3.  After all outstanding records have been 
associated with the claims file, send the 
Veteran's claims file to an appropriate 
clinician for the purpose of obtaining an 
examination of the Veteran's skin and an 
opinion regarding the existence of any 
current skin disability and the etiology of 
any found disability.  The claims file, 
including a copy of this remand, must be made 
available to the reviewing clinician, and the 
opinion should reflect that the claims file 
was reviewed.  After reviewing the record, 
the VA clinician should opine as to whether 
the Veteran's current skin disability, if 
any, is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the Veteran's active 
military service, including exposure to 
herbicides and asbestos as a result of the 
Veteran's service as an airplane repairman in 
the Republic of Vietnam in 1966 and 1967.  A 
detailed rationale should be provided for all 
opinions, and should reflect consideration of 
both lay and medical evidence.  

4.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the claims 
file to ensure that the foregoing requested 
development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


